Citation Nr: 0014317	
Decision Date: 05/31/00    Archive Date: 06/05/00

DOCKET NO.  98-16 001A	)	DATE
	)
	)


THE ISSUE

Whether a May 1990 decision by the Board of Veterans' Appeals 
denying entitlement to service connection for a left leg 
fracture and a low back disorder should be revised or 
reversed on the grounds of clear and unmistakable error.


REPRESENTATION

Moving Party Represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

S. M. Cieplak, Associate Counsel


INTRODUCTION

The moving party served on active duty from July 1956 to 
October 1959.

This matter is currently before the Board of Veterans' 
Appeals (the Board) on motion by the moving party as to clear 
and unmistakable error in a May 1990 Board decision.
FINDINGS OF FACT

1.  In a May 1990 decision, the Board denied claims of 
entitlement to service connection for residuals of a left leg 
fracture and for a back disorder on the basis that no new and 
material evidence had been submitted to warrant reopening a 
previously unappealed rating determination from May 1985, 
which, inter alia, also denied the claims.

2.  The moving party has alleged that new and material 
evidence had been submitted after a prior final RO denial of 
his claims such that the May 1990 Board decision should have 
reopened his claim. 

3.  There was no X-ray evidence of residuals of a fracture of 
the left lower leg or medical evidence of a nexus between the 
claimed back condition and the moving party's service at the 
time of the Board's May 1990 decision; thus, even if there 
was error in failing to reopen the moving party's claims, 
such error does not compel the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.


CONCLUSION OF LAW

The May 1990 Board decision denying entitlement to service 
connection for residuals of a left leg fracture and for 
entitlement to service connection for a back disorder did not 
contain clear and unmistakable error.  38 U.S.C.A. § 7111 
(West Supp. 1999); 38 C.F.R. §§ 20.1403, 20.1404 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On May 10, 1990, the Board issued a decision denying 
entitlement to service connection for residuals of a left leg 
fracture and for a back disorder on the basis that no new and 
material evidence had been submitted to warrant reopening a 
previously unappealed rating determination from May 1985, 
which also denied the claims, inter alia.  

In a September 1997 decision, the Board, in pertinent part, 
concluded that the moving party had not sufficiently pled 
claim for clear and unmistakable error in the Board's May 
1990 decision denying service connection for left leg and low 
back disorders. 

Correspondence thereafter submitted by the moving party dated 
in June 1998 was construed as a petition for clear and 
unmistakable error (CUE).  Final determination on the 
potential CUE claim was deferred pending promulgation of 
final regulations.  In March 1999, after the pertinent 
regulations were promulgated, the Board informed the moving 
party that it would not consider his earlier motion for 
reconsideration as a CUE motion unless he so desired.  The 
moving party was afforded another period within which to 
reply, and, in April 1999, he indicated a desire to pursue a 
CUE claim.  After review of the claims folder, his 
representative submitted a written brief, dated April 28, 
2000, in support of the moving party's motion for revision of 
the Board's decision of May 10, 1990.

Motions for review of prior Board decisions on the grounds of 
CUE are adjudicated pursuant to the Board's Rules of Practice 
at 38 C.F.R. §§ 20.1400-1411 (1999).  Pursuant to 38 C.F.R. 
§ 20.1404(b), the motion alleging CUE in a prior Board 
decision must set forth clearly and specifically the alleged 
CUE, or errors of fact or law in the Board decision, the 
legal or factual basis for such allegations, and why the 
result would have been different but for the alleged error.  
Non-specific allegations of failure to follow regulations or 
failure to give due process, or any other general, non-
specific allegations of error, are insufficient to satisfy 
the requirement of the previous sentence.  Motions that fail 
to comply with the requirements set forth in this paragraph 
shall be denied.  The Board notes that it has original 
jurisdiction to determine whether CUE exists in a prior final 
Board decision.

38 C.F.R. § 20.1403, relates to what constitutes CUE and what 
does not, and provides as follows:

(a) General.  Clear and unmistakable 
error is a very specific and rare kind of 
error.  It is the kind of error, of fact 
or of law, that when called to the 
attention of later reviewers compels the 
conclusion, to which reasonable minds 
could not differ, that the result would 
have been manifestly different but for 
the error.  Generally, either the correct 
facts, as they were known at the time, 
were not before the Board, or the 
statutory and regulatory provisions 
extant at the time were incorrectly 
applied.

(b) Record to be reviewed.--(1) General.  
Review for clear and unmistakable error 
in a prior Board decision must be based 
on the record and the law that existed 
when that decision was made.

(2) Special rule for Board decisions 
issued on or after July 21, 1992.  
For a Board decision issued on or 
after July 21, 1992, the record that 
existed when that decision was made 
includes relevant documents 
possessed by the Department of 
Veterans Affairs not later than 90 
days before such record was 
transferred to the Board for review 
in reaching that decision, provided 
that the documents could reasonably 
be expected to be part of the 
record.

(c) Errors that constitute clear and 
unmistakable error.  To warrant revision 
of a Board decision on the grounds of 
clear and unmistakable error, there must 
have been an error in the Board's 
adjudication of the appeal which, had it 
not been made, would have manifestly 
changed the outcome when it was made.  If 
it is not absolutely clear that a 
different result would have ensued, the 
error complained of cannot be clear and 
unmistakable.

(d) Examples of situations that are not 
clear and unmistakable error. - (1) 
Changed diagnosis.  A new medical 
diagnosis that "corrects" an earlier 
diagnosis considered in a Board decision.

(2) Duty to assist.  The Secretary's 
failure to fulfill the duty to 
assist.

(3) Evaluation of evidence.  A 
disagreement as to how the facts 
were weighed or evaluated.

(e) Change in interpretation.  Clear and 
unmistakable error does not include the 
otherwise correct application of a 
statute or regulation where, subsequent 
to the Board decision challenged, there 
has been a change in the interpretation 
of the statute or regulation.

(Authority: 38 U.S.C.A. §§ 501(a), 7111).

The Board emphasizes that a review for CUE in a prior Board 
decision must be based on the record and the law that existed 
when that decision was made.  

The moving party served on active duty from July 1956 to 
October 1959.  

The moving party's original claim for service connection for 
a left leg disability and a low back disorder was filed in 
January 1985, more than 25 years after his separation from 
service.  Service medical records were not on file; attempts 
to obtain these records were unsuccessful and the evidence 
was presumed lost or destroyed.  Outpatient treatment records 
obtained by the RO, dated from August 1984 to July 1985, 
failed to show any link between a left leg or low back 
disability and service.  The moving party did not supply any 
evidence indicating treatment for a left leg or low back 
disability.  In a May 1985 rating decision, service 
connection for a left leg fracture and a low back disability 
was denied by the RO.  The moving party was informed of this 
determination in June 1985.

The moving party submitted applications to reopen his claims 
in January 1986 and  October 1986.  No additional evidence 
was presented at those times.  He was notified by letter that 
no change was warranted in the previous determination.

In July 1988, the moving party submitted an application to 
reopen his claims for service connection for low back and 
left leg disabilities.  At this time, the moving party 
submitted evidence in support of his claim.  Statements from 
a comrade were received to the effect that the moving party 
broke his leg and injured his back in service along with a 
photograph allegedly showing the moving party in service in 
Korea and with a cast on his left lower extremity.  The 
moving party's wife testified that she had known him before 
his discharge and that he had leg and back complaints at that 
time.

A VA examination was performed in April 1989.  At that time, 
the moving party stated that in 1958 while serving in Korea 
he suffered a fall causing injury to his low back and his 
left lower leg.  In that fall, he claimed to have fractured 
his tibia.  Following a normal convalescence period he was 
able to perform most duties on his left leg.  However, the 
moving party noted that through the years he had continual 
episodes of recurring pain in the left lower leg.  At the 
time of the 1989 examination, he complained of "nearly 
constant pain" in the left leg that occurs especially at 
night if he has been on his feet for a long period of time 
during the day.  He also noted cramping in the muscles of the 
left lower leg.  He described an aching sensation to the old 
fracture site.  He indicated treatment with pain medication 
and a muscle relaxer for both his low back and his left lower 
leg.

Examination of the left lower leg in April 1989 revealed no 
gross deformities at the old fracture site.  Pulses were 
intact at the left ankle.  Normal range of motion was 
demonstrated, including plantar flexion and dorsiflexion.  
There was some discomfort in the left foot with normal 
sensation in the lower extremities.  The examiner stated that 
a fracture of the left lower tibia had been sustained with 
continued complaints of pain at the site of the old fracture.  
Examination had revealed a normal range of motion with 
symmetrical muscular development.  The moving party was noted 
to have varicose veins.  Shortly after that examination, X-
ray studies were afforded, which failed to reveal evidence of 
a fracture of the left lower leg, either remote or recent.  
An X-ray examination of the lumbar spine revealed minor 
degenerative changes.

Also associated with the claims file was a July 1969 letter 
addressed to the Mid Continent Casualty Company from an 
unidentified source, which indicated that the moving party 
had injured his back in June 1969 (nearly 10 years after 
service) and had previously injured his back seven years 
previously (approximately in 1962 - some 3 years after 
service); there was no mention of a back injury in service. 

It is argued that the Board's determination in 1990 that the 
evidence submitted subsequent to the 1985 RO decision was not 
material, since it did not establish a basis upon which 
service connection for either condition could be granted, was 
clear and unmistakable error because lay statements along 
with the photograph was sufficient to establish occurrence of 
the injury.  However, the basis for the RO denial in 1985 was 
that there was no medical evidence linking a current low back 
or left leg disability to service.  Mere occurrence of an 
injury in service is inadequate to warrant the benefits 
sought.  A finding that the claimed inservice injuries 
occurred would not have altered the fact that the record did 
not contain medical evidence of treatment during the nearly 
30 intervening years between the injury and when the 
disabilities were first shown, nor would it have changed the 
fact that the record was devoid of medical evidence that 
linked a current left leg or low back disability to an 
inservice injury.  The examiner who conducted the April 1989 
VA examination noted the veteran's history of the inservice 
injury, to include a left leg fracture, but no opinion was 
proffered at that time linking a current disability to the 
injury.  In fact, X-rays obtained shortly thereafter failed 
to confirm the claimed old fracture.  Additionally, the 1969 
letter to Mid Continent Casualty indicated a post-service 
onset date for the moving party's back disability.  Thus, 
while the April 1989 examination constituted evidence of 
current disabilities and the lay statement was evidence of 
the inservice injury, which is arguably material evidence, 
there was no medical evidence of a nexus between the 
disabilities and any remote incident of service.  Thus, even 
assuming Board error in not reopening the claims, the record 
does not compel the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error because, in the absence of 
medical evidence of the contended causal link, service 
connection was not warranted as the claims were not well 
grounded.  

The argument is also advanced that the Board erred in failing 
to provide adequate reasons and bases for its determination 
and to fully explain its findings and conclusions.  However, 
this argument goes to a reweighing of the evidence, which 
cannot form the basis for CUE. 

Since it is not absolutely clear that a different result 
would have ensued, the error complained of cannot be clear 
and unmistakable, and the motion must be denied.


ORDER

The motion for revision of the May 1990 Board decision on the 
grounds of CUE is denied.



		
	R. F. WILLIAMS
Member, Board of Veterans' Appeals


 


